Exhibit 10.1

 

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

This Settlement Agreement and General Release ("Agreement") is made and entered
into this 29th day of June 2018 by and Coretec Industries LLC, its holding
company The Coretec Group, Inc. (collectively, "Coretec") and NDSU Research
Foundation, ("NDSURF").

 

I.  RECITALS

 

WHEREAS, Coretec sponsored research by North Dakota State University (“NDSU”)
from August 14, 2015 through June 30, 2017;

 

WHEREAS, Coretec licensed certain technologies from NDSURF June 16, 2016 in an
Exclusive License and amendments, if any (“Exclusive License”);

 

WHEREAS, Coretec was to provide compensation to NDSURF and NDSURF was to provide
certain deliverables to Coretec;

 

WHEREAS, a dispute arose between Coretec and NDSURF regarding compensation and
deliverables;

 

NOW, THEREFORE, in consideration of the promises and mutual promises herein
contained, the undersigned parties covenant and agree as follows:

 

II.  GENERAL COVENANTS

 

1.     Mutual Release. For value received as described in Section 2, Coretec and
NDSURF, on behalf of themselves and their respective heirs, executors, officers,
directors, employees, consultants, investors, administrators, predecessor and
successor corporations, and assigns, hereby fully and forever release each other
and their respective heirs, executors, officers, directors, employees,
consultants, investors, shareholders, administrators, predecessor and successor
corporations, and assigns, from the Exclusive License Agreement, and agree not
to sue concerning, any claim, duty, obligation or cause of action relating to
any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that any of them may possess arising from any omissions, acts or
facts that have occurred up until and including the date of this Agreement
concerning the Exclusive License including, without limitation: (a) any and all
claims relating to or arising from Coretec's agreement with NDSURF and the
termination of that agreement; (b) any and all claims of violation of public
policy, discrimination, breach of contract (both express and implied), breach of
a covenant of good faith and fair dealing (both express and implied), promissory
estoppel, negligent or intentional infliction of emotional distress, negligent
or intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, invasion of privacy and
conversion; (c) any and all claims for violation of any federal, state or
municipal constitution, law, statute, regulation or ordinance; and (d) any and
all claims for attorneys' fees and costs. NDSURF and Coretec agree that the
release set forth in this Section 1 will be and remain in effect in all respects
as a complete general release as to the matters released.

 

2.     Consideration. The parties, in consideration for the release and
settlement herein and of promises contained elsewhere in this Agreement, agree
to the mutual release by the parties of all claims including, but not limited
to, any claim the parties may have, expenses and incurred attorneys’ fees or
costs.

 

3.     Tax. The parties agree to assume any and all tax obligations that may be
imposed now or at any future time in connection with this Agreement. NDSURF will
provide any tax forms or filings required by Coretec. The parties agree that
Coretec was engaged as an independent contractor and not as an employee for tax
purposes. For tax purpose record keeping NDSURF must provide Coretec with all
tax related documents within thirty (30) days of the request.

 

1

Confidential

Mutual Release

--------------------------------------------------------------------------------

 

 

4.     No Admission. This Agreement resolves disputed claims or potentially
disputed claims and is not intended to be nor shall it be deemed, construed, or
treated in any respect as an admission of liability or non-liability by any
person or entity for any purposes; such liability or non-liability is expressly
denied.

 

5.     Confidentiality. Except as provided under North Dakota Open Records laws,
the parties agree that they will hold this Agreement and facts giving rise to
this Agreement strictly confidential and, therefore, agree not to disclose or
publicize the terms and conditions of this Agreement to any third party,
including, in particular, any former client, former consultant or former
employee of NDSURF and/or Coretec, except that Coretec and/or NDSURF may
disclose this Agreement as necessary to bona fide legal, financial, or tax
advisors and the parties may state the matter was settled to their mutual
satisfaction. Each party agrees to promptly advise the other party of any notice
of deposition, subpoena, court order, or other requests for information
concerning this Agreement.

 

6.     No Claim Transfer. NDSURF and Coretec represent that neither has signed
or transferred, nor purported to sign or transfer, to any person or entity, any
claim or any portion thereof or interest therein which relates to this
Agreement. This Agreement shall be binding upon the parties’ administrators,
representatives, executors, successors and assigns.

 

7.     Severability. In the event any provision of this Agreement is held
invalid, all remaining provisions of this Agreement shall continue in full force
and effect. Specifically, if a clause in this Agreement is construed to restrict
any right specified in Section 1 of this Agreement, the offending portion shall
be struck and be considered void, ab initio. The remaining provisions shall be
construed to preserve the parties’ original intent. This Agreement shall be
governed by and construed in accordance with the laws of the State of North
Dakota. The parties agree that any dispute shall be subject to the state and
federal courts located in Cass County, North Dakota.

 

8.     Representation. The parties hereto acknowledge that they have been
represented by counsel of their own satisfaction in the negotiation of this
Agreement or that the parties have had the opportunity to retain counsel of
their own selection but elected to not do so, and with full understanding of the
final and binding legal effect of this Agreement, the parties have executed this
Agreement freely and voluntarily.

 

9.     Entire Agreement. Coretec and NDSURF affirm that the only consideration
for their signing this Agreement are the terms stated above, and that no other
promises or agreements of any kind have been made to or with them by any person
or entity to cause them to execute this Agreement. This Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any and all
prior agreement or understandings between the parties hereto pertaining to the
subject matter hereof.

 

 

Coretec Industries, LLC.

By: /s/ Michael Kraft          

 

The Coretec Group, Inc

By: /s/ Michael Kraft    

 

Michael Kraft, CEO

Date: June 29, 2018

 

Michael Kraft, CEO

Date: June 29, 2018

 

 

NDSU Research Foundation

 

By: /s/ Jolynne Tschetter     

 

Name: Jolynne Tschetter, Ph.D.

Title: Interim Executive Director

Date: June 29, 2018

 

 


 2

Confidential

Mutual Release